    Case 3:19-cv-02228-DEB Document 25 Filed 03/31/21 PageID.2017 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Nathan Koengeter
                                                           Civil Action No.     19-cv-02228-DEB

                                             Plaintiff,
                                      V.
ANDREW H. SAUL, Commissioner of                              JUDGMENT IN A CIVIL CASE
Social Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court DENIES Plaintiff’s Motion for Summary Judgment and GRANTS Defendant’s Cross-
Motion for Summary Judgment. The Clerk of Court shall enter judgment accordingly.




Date:          3/31/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
